Memorandum by the Court.
The order appealed from should be affirmed, without costs. We construe the provisions of subdivision 2 of section 69 of the New York City Criminal Courts Act that support may be ordered after the child reaches the age of sixteen years “ for good cause shown ” to require the showing of some unusual or exceptional circumstance. We view the continuance of a high school education as an ordinary circumstance and not within the statutory provision. We pass upon no other question.